DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/8/2021 have been fully considered as follows.
Applicant argues that the 35 USC 112(b) rejections to claims 1, 4, 5, 6, 7, 9, 11, 12, and 13 should not be maintained in view of the amendments. This argument is persuasive in view of the amendments. Therefore, the rejections are not maintained.
Applicant did not traverse the 35 USC 112(f) Interpretation. Therefore, the interpretation remains as filed in the previous Office Action. 
Applicant argues that the 35 USC 103 rejection should not be maintained due to the non-vector velocity, the force level L1, and no disclosure on why the prior art are being combined.  The applicant’s arguments are persuasive.  Therefore, a new ground of rejection is below. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed subject matter must be shown or the feature(s) canceled from the claim(s), for example providing descriptive text to Figure 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 and 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The “limit value criterion” in claims 1 and 17 is not described in the specification. Paragraphs [0066] and [0067] disclose a criterion being a limit value and an event criterion on the basis of the sequence.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding Claims 1, 2, 14, 17, and 18 the phrase "first ordinate data (qi, q2, dq2/dt, T1, T2) and first training data (qi, q2, T1, T2)" renders the claim indefinite because it is unclear whether the limitation(s) in the parenthesis are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 – A method for controlling an automation arrangement having a robot arrangement with at least one robot (10) and a capture means arrangement with at least one capture means (21-23), having the at least partially automated steps of: providing (S10) a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2); identifying (S20) a first event point (tE) within the first abscissa points in the first sequence; and determining (S30) a first event criterion on the basis of the first sequence and the first event point, characterized in that: the determination of an event criterion on the basis of at least one sequence and at least one event point comprises, in an at least partially automated manner, varying a selection of a logical and/or temporal link between: a limit value criterion for ordinate data in one said sequence; and a limit value criterion for ordinate data in another said sequence.
Claim 17 –  A method for controlling an automation arrangement having a robot arrangement with at least one robot (10) and a capture means arrangement with at least one capture means (21-23), having the at least partially automated steps of: providing (S10) a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2); identifying (S20) a first event point (tE) within the first abscissa points in the first sequence; and determining (S30) a first event criterion on the basis of the first sequence and the first event point, characterized in that: the determination of an event criterion on the basis of at least one sequence and at least one event point comprises, in an at least partially automated manner, varying a selection of at least two sequences of a limit value criterion for ordinate data.
Step 1 - Statutory category – Yes
Claims 1 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a first sequence, identifying an event point, and determining a first event criterion based on a limit value. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 1 and 17 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of providing a first sequence, identifying an event point, and determining a first event criterion based on a limit value covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. robot/capture means).  That is, other than reciting a robot and a capture means, nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 1 and 17 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to providing a first sequence, identifying an event point, and determining a first event criterion based on a limit value. The robot and capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing, identifying, and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 2 – having the at least partially automated steps of: providing (S 10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2); and determining (S30) the first event criterion on the basis of the second sequence.
Claim 18 -  having the at least partially automated steps of: providing (S 10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, Ti, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2); and determining (S30) the first event criterion on the basis of the second sequence.
Step 1 - Statutory category – Yes
Claims 2 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a second sequence and determining the first event criterion. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 2 and 18 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of providing a second sequence and determining the first event criterion covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. robot/capture means).  That is, other than reciting a robot and a capture means, nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 2 and 18 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform providing a second sequence and determining the first event criterion. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 3 - having the at least partially automated steps of: identifying (S20) at least one second event point within the successive first abscissa points in the first sequence; and3No. 16085162 determining (S30) the first and/or at least one second event criterion on the basis of the first sequence and the second event point.
Claim 19 - having the at least partially automated steps of: identifying (S20) at least one second event point within the successive first abscissa points in the first sequence; and determining (S30) the first and/or at least one second event criterion on the basis of the first sequence and the second event point.
Step 1 - Statutory category – Yes
Claims 3 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying a second event point and determining the second event criterion. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claims 3 and 19 are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of identifying a second event point and determining the second event criterion covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a robot and a capture means).  That is, other than reciting a robot and a capture means, nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claims 3 and 19 are evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform identifying a second event point and determining the second event criterion. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of identifying and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
	Claim 7 - characterized in that the determination of an event criterion on the basis of at least one sequence and at least one event point comprises varying a limit value for ordinate data in4No. 16085162 this sequence in an at least partially automated manner.
Step 1 - Statutory category – Yes
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite determination of an event criterion. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 7 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of determination of an event criterion covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a robot and a capture means).  That is, other than reciting a robot and a capture means, nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claim 7 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform determination of an event criterion. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 9 - characterized in that the variation comprises capturing a user specification in an at least partially automated manner
Step 1 - Statutory category – Yes
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite capturing a user specification. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 9 is are to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of capturing a user specification covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a robot and a capture means).  That is, other than reciting a robot and a capture means nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claim 9 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform capturing a user specification. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of capturing) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
	Claim 10 – characterized in that at least one event criterion has real-time capability
Step 1 - Statutory category – Yes
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite event criterion has real-time capability. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 10 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of event criterion has real-time capability covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a robot and a capture means).  That is, other than reciting a robot and a capture means nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claim 10 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform event criterion has real-time capability. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of event criterion has real-time capability) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim 14 – means (3) for providing a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2); means (3) for identifying a first event point (tE) within the first abscissa points in the first sequence; and means (3) for determining a first event criterion on the basis of the first sequence and the first event point.
Step 1 - Statutory category – Yes
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite providing a first sequence, identifying an event point, and determining a first event criterion. The claims are directed to one of the four statutory categories.
Step 2A, Prong One – Judicial Exception – Yes
Claim 14 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas:  a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The Office submits that the foregoing bolded limitation(s) constitutes judicial exception in terms of “mental processes” because under its broadest reasonable interpretation, the claim covers performance using mental processes. 
The limitation of providing a first sequence, identifying an event point, and determining a first event criterion covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a robot and a capture means).  That is, other than reciting a robot and a capture means nothing in the claim element precludes the step from being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the "2106.04(a)(2) Abstract Idea Groupings III. Mental Processes" grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A, Prong Two – Practical Application – No
Claim 14 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”)
This judicial exception is not integrated into a practical application because the claim only recites additional element - using a robot and a capture means to perform providing a first sequence, identifying an event point, and determining a first event criterion. The robot and a capture means in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing, identifying, and determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B – Inventive Concept - No
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Hence the claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Payton (US 20150336268 A1) in further view of Negishi (US 20150025684 A1)
Regarding Claim 1, Payton teaches A method for controlling an automation arrangement having a robot arrangement with at least one robot (10) (Abstract: A method for training a robot to autonomously execute a robotic task [0018] The robotic system 10 includes a robot 12 and a controller (C) 20 that is programmed to execute a method 100)  and a capture means arrangement with at least one capture means (21-23) ([0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like), having the at least partially automated steps of: providing (S10) a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2) ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] While force is shown in the example of FIG. 3, the controller 20 of FIG. 1 may perform a similar operation on values such as position, orientation, and torque.) The force components F.sub.X, F.sub.Y, and F.sub.Z are considered to be the ordinate and training data (T1, T2). F.sub.X is considered to be the first sequence. The controller can also perform on values for position (qi, q2); identifying (S20) a first event point (tE) within the first abscissa points in the first sequence ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task.  [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3.) t.sub.1 is considered to be a first event point, tE.); and determining (S30) a first event criterion on the basis of the first sequence and the first event point, ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4, e.g., rolling averages of the X, Y, and Z components. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.X is considered to be the first sequence and the first event criterion, L.sub.1, t.sub.1 is considered to be a first event point
Payton fails to teach but Negishi teaches providing (S10) a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2) (Fig. 8 velocity vs s [0168] s indicating an interpolated teach point number) characterized in that: the determination of an event criterion on the basis of at least one sequence and at least one event point comprises, in an at least partially automated manner, varying a selection of a logical and/or temporal link between: a limit value criterion for ordinate data in one said sequence; and a limit value criterion for ordinate data in another said sequence. (Fig. 8 graph of velocity limit [0168] FIG. 8 illustrates a state after the calculation of optimizing the pass velocity is completed)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 2, Payton teaches having the at least partially automated steps of: (Abstract: A method for training a robot to autonomously execute a robotic task) providing (S 10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2) ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] While force is shown in the example of FIG. 3, the controller 20 of FIG. 1 may perform a similar operation on values such as position, orientation, and torque.) The force components F.sub.X, F.sub.Y, and F.sub.Z are considered to be the ordinate and training data (Ti,T2). F.sub.Y is considered to be the second sequence. The controller can also perform on values for position (qi, q2); and determining (S30) the first event criterion on the basis of the second sequence. ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4, e.g., rolling averages of the X, Y, and Z components. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.Y is considered to be the second sequence and the first event criterion, L.sub.1
Payton fails to teach but Negishi teaches providing (S 10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2) (Fig. 8 velocity vs s [0168] s indicating an interpolated teach point number)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 3, Payton teaches having the at least partially automated steps of: (Abstract: A method for training a robot to autonomously execute a robotic task) identifying (S20) at least one second event point within the successive first abscissa points in the first sequence ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task.  [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3) t.sub.2 is considered to be a second event point and F.sub.X is considered to be the first sequence; and3No. 16085162 determining (S30) the first and/or at least one second event criterion on the basis of the first sequence and the second event point. ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4, e.g., rolling averages of the X, Y, and Z components.  [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) L.sub1, L.sub.2 are considered two event criterion, F.sub.X is considered the first sequence, and t.sub.2 is considered to be the second event point.
Regarding Claim 4, Payton teaches characterized in that the provision of a sequence of ordinate data assigned to successive abscissa points on the basis of training data comprises capturing the training data in an at least partially automated manner by means of the capture means arrangement during operation of the robot arrangement, and/or simulating the training data in an at least partially automated manner and/or storing, loading and/or filtering, amplifying, differentiating one or more times and/or integrating, the training data simulated and/or captured using the capture means arrangement during operation of the automation arrangement. (Abstract: A method for training a robot to autonomously execute a robotic task [0006] The controller also processes data from the force-torque sensors [0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0046] The salient point detector 62 in Phase I of FIG. 5 operates by finding time points in the training data set 11T where an event is more likely to occur. The salient point detector 62 of FIG. 5 essentially works as a type of first stage filter that filters out time points of “not possible to have events”.) F.sub.X, F.sub.Y, and F.sub.Z are considered time sequences of ordinate and training data.
Regarding Claim 5, Payton teaches characterized in that the identification of an event point within the abscissa points in a sequence comprises capturing a user input and/or an event signal therefor in an at least partially automated manner by means of the capture means arrangement while capturing the training data by means of the capture means arrangement during operation of the the robot arrangement. ([0022] The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like. The performance data (arrow 27) may include data tracking of the movement of the end effector 21 relative to the object 18. The combined set of collected data during task demonstration is referred to herein as the training data set (arrow 11T). [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. Other demonstration data may include position, orientation, torque, and joint angles of the robot 12 and/or its end effector 21 [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. [0029] An input device 26 may be separate from or integrated with the controller 20. The input device 26 may be a mouse, joystick, or other control device suitable for tele operating the robot 12 through a human-demonstrated task during the task training phase (Phase I) of FIG. 5. [0030] Task demonstration data is recorded by the controller 20 while the operator 13 of FIG. 1 performs a task in conjunction with the robot 12, either by back driving the robot 12 manually, by tele-operating the robot 12 via input signals from the input device 26, or both. The state of the robot 12 of FIG. 1, including a position of the end effector 21, its orientation, gripper/tool state, and force/torque sensor signals (arrow 11), is recorded periodically in memory M.) F.sub.X, F.sub.Y, and F.sub.Z are considered sequences and t.sub.1, t.sub.2, and t.sub.3 are considered event points.
Regarding Claim 6, Payton teaches having the at least partially automated steps of capturing (S 10) the training data by means of the capture means arrangement during operation of the automation arrangement, in particular the robot arrangement([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives [0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like.); repeating (S20) this operation or a recording of it at a variably reduced speed, and/or with variable pauses ([0004] The system and method are intended to improve upon existing human-assisted task demonstration approaches in which a human operator physically demonstrates a task to the robot, for instance via a manual or automatically commanded movement of the robot through particular trajectories, stop positions, and end effector motion.); and capturing (S20) the user input during this repetition. ([0030] Task demonstration data is recorded by the controller 20 while the operator 13 of FIG. 1 performs a task in conjunction with the robot 12, either by back driving the robot 12 manually, by tele-operating the robot 12 via input signals from the input device 26, or both.)
Regarding Claim 7, Payton fails to teach but Negishi teaches characterized in that the determination of an event criterion on the basis of at least one sequence and at least one event point comprises varying a limit value for ordinate data in 4No. 16085162this sequence in an at least partially automated manner. (Fig. 8 graph of velocity limit [0168] FIG. 8 illustrates a state after the calculation of optimizing the pass velocity is completed)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 9, Payton teaches characterized in that the variation comprises capturing a user specification in an at least partially automated manner. ([0004] The system and method are intended to improve upon existing human-assisted task demonstration approaches in which a human operator physically demonstrates a task to the robot, for instance via a manual or automatically commanded movement of the robot through particular trajectories, stop positions, and end effector motion.)
Regarding Claim 10, Payton teaches characterized in that at least one event criterion has real-time capability. (Claim 7 wherein detecting the transitions includes executing a scoring function via the controller to calculate a probability that a data point in the online/real-time data represents one of the transitions. [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4) 
Regarding Claim 11, teaches having the at least partially automated steps of (Abstract: A method for training a robot to autonomously execute a robotic task) capturing (S40) current data by means of the capture means arrangement during operation of the robot arrangement ([0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like.); and controlling (S40) the robot arrangement on the basis of the current data and at least one event criterion, controlling triggering at least one action of the robot arrangement as a result of at least one event criterion being satisfied by the current data. ([0056] The behavior control module 86 is programmed or otherwise configured to manage the execution of actions of the robot 12 of FIG. 1. The behavior control module 86 uses the three control regimes described earlier, i.e., free movement, constraint force movement, and goal force movement, to control actions of the robot 12. Each of these control regimes has its own particular feedback control requirements that are parameterized in the primitive segmentation stage of learning. The switch between primitives is triggered by events from the event detector 70. [0057] The event detector 70 uses the event descriptor 69 generated from the event descriptor trainer 68 of Phase I to detect a specific event in actual/online data. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.X, F.sub.Y, and F.sub.Z are considered sequences and L.sub.1, L.sub.2, L.sub.3, L.sub.4 are considered event criterion.
Regarding Claim 12, Payton teaches comprising an at least partially automated (Abstract: A method for training a robot to autonomously execute a robotic task) generating and/or modifying (S40) a program for controlling the robot arrangement, using at least one event criterion. ([0056] The behavior control module 86 is programmed or otherwise configured to manage the execution of actions of the robot 12 of FIG. 1. The behavior control module 86 uses the three control regimes described earlier, i.e., free movement, constraint force movement, and goal force movement, to control actions of the robot 12. Each of these control regimes has its own particular feedback control requirements that are parameterized in the primitive segmentation stage of learning. The switch between primitives is triggered by events from the event detector 70. [0057] The event detector 70 uses the event descriptor 69 generated from the event descriptor trainer 68 of Phase I to detect a specific event in actual/online data. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) L.sub.1, L.sub.2, L.sub.3, L.sub.4 are considered event criterion.
Regarding Claim 13, Payton teaches characterized in that at least one capture means in the capture means arrangement captures forces in joints of at least one robot in the robot arrangement, in an at least partially automated manner. ([0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like. Abstract: A method for training a robot to autonomously execute a robotic task)
Regarding Claim 14, Payton teaches means (3) for providing a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2) ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] While force is shown in the example of FIG. 3, the controller 20 of FIG. 1 may perform a similar operation on values such as position, orientation, and torque.) The force components F.sub.X, F.sub.Y, and F.sub.Z are considered to be the ordinate and training data(T1, T2). F.sub.X is considered to be the first sequence. The controller can also perform on values for position (qi, q2); means (3) for identifying a first event point (tE) within the first abscissa points in the first sequence ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task.  [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3.) t.sub.1 is considered to be a first event point, tE.; and means (3) for determining a first event criterion on the basis of the first sequence and the first event point. ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.X is considered to be the first sequences, the event criterion, L.sub.1, and t.sub.1 is considered to be the first event point.
Payton fails to teach but Negishi teaches means (3) for providing a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2) (Fig. 8 velocity vs s [0168] s indicating an interpolated teach point number)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 15, Payton teaches An arrangement having an automation arrangement, which has a robot arrangement with at least one robot (10) and a capture means arrangement with at least one capture means (21-23), and having a system for controlling the automation arrangement. (Abstract: A method for training a robot to autonomously execute a robotic task. A robotic system includes a robot, a force torque sensor, and a controller programmed to execute the method; [0022] the controller 20 captures the force-torque signals (arrow 11) from the force and torque sensors S.sub.FT as well as pertinent details of the position and orientation of the end effector 21, e.g., via performance data (arrow 27). The performance data (arrow 27) is collected by and output from one or more additional sensors 25, such as joint angle sensors, vision system sensors, point cloud cameras, and/or the like)
Regarding Claim 16, Payton teaches A computer program product having a program code which is stored on a computer-readable medium and is intended to carry out a method. (Abstract A robotic system includes a robot, force-torque sensor, and a controller programmed to execute the method.)
Regarding Claim 17, Payton teaches A method for controlling an automation arrangement having a robot arrangement with at least one robot (10) (Fig. 1 element 12 robot) and a capture means arrangement with at least one capture means (21-23) (Fig. 1 element 25 sensors), having the at least partially automated steps of: (Abstract: A method for training a robot to autonomously execute a robotic task) providing (S10) a first sequence of first ordinate data (qi, q2, dq2/dt, T1, T2) assigned to successive first abscissa points (t) on the basis of first training data (qi, q2, T1, T2) ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] While force is shown in the example of FIG. 3, the controller 20 of FIG. 1 may perform a similar operation on values such as position, orientation, and torque.) The force components F.sub.X, F.sub.Y, and F.sub.Z are considered to be the ordinate and training data(T1, T2). F.sub.X is considered to be the first sequence. The controller can also perform on values for position (qi, q2); ; identifying (S20) a first event point (tE) within the first abscissa points in the first sequence ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task.  [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3.) t.sub.1 is considered to be a first event point, tE; and determining (S30) a first event criterion on the basis of the first sequence and the first event point, ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.X is considered to be the first sequences, the event criterion, L.sub.1, and t.sub.1 is considered to be the first event point.
Payton fails to teach but Negishi teaches characterized in that: the determination of an event criterion on the basis of at least one sequence and at least one event point comprises, in an at least partially automated manner, varying a selection of at least two sequences of a limit value criterion for ordinate data. (Fig. 8 graph of velocity limit [0168] FIG. 8 illustrates a state after the calculation of optimizing the pass velocity is completed)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 18, Payton teaches having the at least partially automated steps of: (Abstract: A method for training a robot to autonomously execute a robotic task) providing (S10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, Ti, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2) ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] While force is shown in the example of FIG. 3, the controller 20 of FIG. 1 may perform a similar operation on values such as position, orientation, and torque.) The force components F.sub.X, F.sub.Y, and F.sub.Z are considered to be the ordinate and training data (Ti,T2). F.sub.Y is considered to be the second sequence. The controller can also perform on values for position (qi, q2); and determining (S30) the first event criterion on the basis of the second sequence. ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task. [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4, e.g., rolling averages of the X, Y, and Z components. [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) F.sub.Y is considered to be the second sequence and the first event criterion, L.sub.1
Payton fails to teach but Negishi teaches providing (S10) at least one second sequence of second ordinate data (qi, q2, dq2/dt, Ti, T2) assigned to successive abscissa points (t) on the basis of training data (qi, q2, T1, T2) (Fig. 8 velocity vs s [0168] s indicating an interpolated teach point number)
In this way, the system of Negishi teaches it is possible to set the constraint condition for each teach point, the degree of freedom of the constraint condition is further improved. Like Payton, Negishi is concerned with a teaching operation by a user to operate the robot.
Therefore, from these teaching of Payton and Negishi, one of ordinary skill in the art at the time of the invention was made would have found it obvious to apply the teachings of Negishi to the system of Payton since doing so would enhance the system by including the estimated velocity of the joint does not exceed the allowable velocity. 
Regarding Claim 19, Payton teaches having the at least partially automated steps of: (Abstract: A method for training a robot to autonomously execute a robotic task) identifying (S20) at least one second event point within the successive first abscissa points in the first sequence ([0014] FIG. 3 is a time plot of example training data in the form of example force measurements of the robot shown in FIG. 1, with force depicted on the vertical axis and time on the horizontal axis, and with the training data segmented and classified into a sequence of control primitives. [0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task.  [0026] the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3) t.sub.2 is considered to be a second event point and F.sub.X is considered to be the first sequence; and determining (S30) the first and/or at least one second event criterion on the basis of the first sequence and the second event point. ([0024] The magnitudes (F.sub.M) of a given task demonstration is plotted in its three dimensions as example measured force components F.sub.X, F.sub.Y, and F.sub.Z, with the measured force components plotted against time (t) to produce a time sequence 48 of the demonstrated task [0025] Threshold changes in measured force, for instance, can be used by the controller to distinguish the transitions between the segments S1 and S2, S2 and S3, and S3 and S4, e.g., as occurs at t.sub.1, t.sub.2, and t.sub.3, with the entire demonstrated task spanning the duration t.sub.0-t.sub.4. Lines L.sub.1, L.sub.2, L.sub.3, and L.sub.4 indicate the relative levels of force in each of the segments S1-S4, e.g., rolling averages of the X, Y, and Z components.  [0026] Referring again to FIG. 5, after having determined the segments of activity as in FIG. 3, which collectively define a task primitive sequence (TPS) 58, the controller 20 of FIG. 1 next analyzes these segments to identify transition events between the segments, e.g., the vertical lines in FIG. 3 at t.sub.1, t.sub.2, and t.sub.3. This may be accomplished within an Event Descriptor Trainer (EDT) 60, e.g., a computer module that processes the segments to derive a set of characteristic event descriptors (CED) 68. The characteristic event descriptors 68 are later used by the controller 20 to detect transitions between control modes or segments in an actual execution of a previously demonstrated task during the task execution phase (Phase II).) L.sub.1, L.sub.2 are considered two event criterion, F.sub.X is considered the first sequence, and t.sub.2 is considered to be the second event point.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/ Supervisory Patent Examiner, Art Unit 3664